DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7-11, 13, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuler et al. (US Pub. 2017/0283316 A1).
Regarding claims 1, 16, and 19, Meuler discloses an article which is a repellent coating (antifouling structure) comprising a substrate, surface treated porous layer and impregnated lubricant (antifouling liquid) in the pores of the porous layer (title, abstract and see Fig. 2 which show the lubricant on the surface of the article as well). The porous layer is sintered inorganic oxide particles preferably silica (abstract and [0013]). The surface of the porous layer is treated (modified) with a hydrophobic compound where the porous layer is between the surface and substrate ([0115]) and the hydrophobic material is chosen based on matching the chemical class of the lubricant (affinity to the lubricant) ([0053]) where the lubricant is high-viscosity hydrocarbon (hydrocarbon oil) or silicone lubricant (silicone oil) ([0107]-[0108]) and [0111]).
Meuler discloses the hydrophobic material being selected to be in the same chemical class as the lubricant but does not specifically disclose the hydrophobic material layer have greater affinity to the lubricant than the porous layer ([0053]). However, Examiner takes the position that this will be expected since the porous layer in Meuler is an inorganic oxide and not chosen to be in the same chemical class as the lubricant so that the layer which is in the same chemical class will have higher affinity and the hydrophobic material layer would be expected to have a higher affinity as claimed (see also, instant Specification, [0039] which discloses the porous material as inorganic oxide and [0025] which discloses using silane to make the retention layer and Meuler, [0096] which also discloses using silane with a silicone lubricant).
Meuler discloses the porous layer having a thickness of at least 25 nm to 5 microns ([0046]) and the hydrophobic layer having a thickness of a few nanometers which is considered to encompass 3 to 6 nm ([0115]). Meuler does not specifically disclose the thickness of the hydrophobic material layer being 1/100 to 1/50 the thickness of the porous layer. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the thickness values taught in Meuler for each of the layers could be chosen as a matter of design choice including values which will result in the claimed ratio (for example, a porous layer thickness of 200 nm and a hydrophobic layer thickness of 2 to 4 nm, see [0046] and [0115]). 
Meuler discloses the hydrophobic material being a silane compound with a linear alkyl group that has at least 5 carbon atoms and up to 40 carbon atoms or at least 8 carbon atoms (alkylsilane with long-chain alkyl groups with a carbon number of 10 to 15) ([0082]-[0088]). A silane with an alkyl chain with 12 carbon atoms which is within the range taught in Meuler is dodecylsilane. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2 and 13,
Regarding claim 3, Meuler does not specifically disclose the difference in surface free energies between the porous part and lubricating liquid and hydrophobic layer and lubricating liquid as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Meuler discloses a porous part that is formed from silica, a hydrophobic layer formed of silane or hydrocarbon silane and a lubricating liquid formed of silicone oil or mineral oil (hydrocarbon oil) ([0013], [0053], [0096], [0107] and [0111] and see Table 2, EX50-EX52) which is the same material used to form the claimed invention (see instant Specification, [0017], [0039], and [0063]). Thus, the article in Meuler would be expected to have the claimed differences in surface free energies.
Regarding claims 4 and 17, Meuler discloses a porosity of 20 to 50 volume percent ([0028]).
Regarding claim 5, Meuler discloses the porous layer having a thickness of at least 50 nm to no greater than 400 nm ([0046]).
Regarding claims 7-11, the term “automobile component” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed antifouling structure and the term "automobile component" merely states the intended use for the antifouling structure with no additional limitations imposed on the structure. As discussed above, Meuler discloses the antifouling structure of claims 1-5 so is considered to disclose the automobile component of claims 7-11.
Regarding claim 14, Meuler discloses the lubricant having a dynamic viscosity of at least 0.1 to 107 mPa at use temperature ([0104]). Although Meuler discloses the dynamic viscosity and not the kinematic viscosity as claimed, a simple conversion of the dynamic viscosity in Meuler yields a range of about .1 to about 107 mm2/s which encompasses the claimed range. Thus, the range disclosed in Meuler is considered to encompass the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuler as applied to claim 1 above, and further in view of Varanasi et al. (US Pub. 2015/0273518 A1).
Regarding claims 6 and 18
Varanasi discloses a liquid-impregnated surface which includes solid surface features of solid particles having an average dimension of 5 nm to 200 microns to form a porous layer and then an impregnating liquid is applied for a liquid-impregnated surface (abstract, [0042], [0045]) where spacing between solid features (pore size) can be about 90 nm to 1 micron ([0045]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pore openings in Meuler could have a size in the range taught by Varanasi as known suitable spacing for pores on a liquid-impregnated surface (Varanasi, abstract and [0045] and Meuler, abstract).
Regarding claim 12, the term “automobile component” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed antifouling structure and the term "automobile component" merely states the intended use for the antifouling structure with no additional limitations imposed on the structure. As discussed above, Meuler in view of Varanasi discloses the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuler as applied to claim 1 above, and further in view of Brown et al. (US Pub. 2018/0118957 A1).
Meuler discloses the structure of claim 1 as discussed above.
Meuler does not disclose the shape of the micropores although the pores are expected to open to a surface of the microporous layer in order to accommodate the lubricant (Meuler, abstract).
Brown discloses repellent surfaces comprising a polymer having a roughened surface, a fluorinated silane and a lubricating liquid deposited on the roughened surface (abstract). The roughened surface is a porous material with designs that are circles (cylindrical) ([0037]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the porous surface in Meuler could be made so that the pores are shaped to be circles to make cylindrical pores where the pores are given a depth as taught in Brown as a known suitable shape for a porous surface where lubricant will be impregnated to form a repellent surface (Brown, [0037]).
In the alternative, claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuler as applied to claim 1 above, and further in view of Brown et al. (US Pub. 2018/0118957 A1).
Meuler discloses the structure of claim 1 as discussed above. To the extent the alkyl chain silane structure for the hydrophobic material is not considered to teach 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silane hydrophobic material in Meuler could be the fluorinated dodecylsilane taught in Brown as a known suitable silane material for altering the surface properties of an impregnated repellent surface and to tune the surface chemistry of the surface (Brown, [0047]-[0047]).

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues Meuler fails to disclose the liquid retention part being formed of a spacer-type alkylsilane having a long-chain alkyl group with the carbon number of 10 to 15 where the spacer-type alkylsilane is highly hydrophobic and does not readily enter the microporous layer of a metal oxide or the like exhibiting no water repellency. 
Examiner respectfully disagrees. As discussed above, Meuler is considered to disclose silane compounds with alkyd chains that have at least 5 and up to 40 carbon atoms ([0086] and [0087]).
In response to applicant's argument that the claimed spacer-type alkylsilane is highly hydrophobic and does not readily enter the micropores of the microporous layer, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Thus, for the reasons discussed above, the 35 USC 103 rejections are respectfully maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783